Citation Nr: 1136069	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 11, 1990 to July 3, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, denied service connection for a sleep apnea.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims file.

The issues of service connection for memory loss and headaches secondary to the Veteran's service-connected sleep apnea have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current sleep apnea and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, sleep apnea was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.       §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he suffers from sleep apnea that is related to his military service.  

In order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  See 38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2010).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).  

Regarding the first Hickson element, evidence of a current disability, the Veteran has been diagnosed with severe obstructive sleep apnea.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, while the evidence of record does not indicate that the Veteran received treatment for sleep apnea in service, a statement from C.C., a member of the Veteran's unit in service, indicates that he witnessed the Veteran's "loud snoring, coughing, and difficulty breathing" while asleep.  Similarly, at the Veteran's March 2011 hearing, D.C., another member of the Veteran's unit, stated that he witnessed the Veteran snoring loudly in service, and that the Veteran would stop snoring for approximately a minute and choke.  The Board finds these accounts to be competent and credible, and the second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, medical evidence of a nexus between an in-service injury or disease and the current disability, the Board first notes that it must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that although interest may affect the credibility of testimony, it does not affect competency to testify.)  Accordingly, equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In the instant case, the record contains one medical nexus opinion of record.  In November 2009, Dr. P.A.C., the Veteran's physician since 1995, stated that it was at least as likely as not that the Veteran's time in the Middle East and exposure to physically and mentally stressful conditions, including fires from oil refineries, caused or contributed to the Veteran's sleep apnea.  In November 2010, Dr. P.A.C. submitted another statement expanding upon his November 2009 opinion, stating that the Veteran's sleep apnea was at least as likely as not connected to the Veteran's active duty military service because the Veteran's symptoms and diagnosis occurred after his period of military service.  He noted further that the Veteran had received regular medical care, including laboratory tests, regular examinations, and x-ray examinations.  No other medical reasons had been found to explain the Veteran's sleep apnea.  Dr. P.A.C. additionally stated that he had reviewed the Veteran's record before rendering this opinion.

While the Board finds that this positive medical nexus opinion is not supported by a particularly strong rationale, the Board has also considered the lay contentions of the Veteran and others that his sleep apnea had its onset in service.  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran in person, the Board finds the Veteran's report of the onset of his sleep problems in service to be highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his sleep apnea.  See Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence in the record, medical or otherwise, that contradicts the assertion of the Veteran of experiencing sleep apnea in service.  Further, the record contains numerous additional lay statements in support of a relationship between the Veteran's sleep apnea and his active duty military service.  In April 2009, the Veteran's wife stated that she had witnessed the Veteran's difficulty sleeping, delays in breathing, and loud snoring during the 11 years of their relationship.  In April 2009, the Veteran's brother stated that he witnessed the Veteran's abnormal breathing during sleep while living with the Veteran from 1992 to 1993.  The Veteran's brother stated that the Veteran thrashed in his sleep and had periods when his breathing would cease.

The Board finds the Veteran's statements concerning continuing symptomatology since the time of service discharge to be highly credible, especially in light of the various statements submitted on behalf of the Veteran corroborating his account of having continuous difficulty breathing in sleep since active duty service.  The Board finds, therefore, that there is evidence of in-service incurrence and continuity of symptomatology of a sleep apnea disability.  

The Board acknowledges that there is a lack of contemporaneous medical evidence approximately 16 years following discharge from service, and the Board has considered this fact when determining the credibility of the Veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, the Veteran has explained in his March 2011 hearing before the undersigned that he "didn't know anything about sleep apnea" and that he "didn't like going to doctors".  The Board accepts this explanation for the lack of medical treatment for years following service, and it finds, therefore, that there is evidence of in-service incurrence and continuity of symptomatology of a sleep apnea disability.  

The Board concludes, therefore, that service connection for sleep apnea is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


